Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20, 24,26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuwa et al (US 2011/0109016 A1).
Regarding claim 15, Fuwa discloses a powder bed fusion additive manufacturing machine (1) comprising:  a manufacturing chamber (41) and at least one source of heat or of energy (31) used to selectively melt a layer of an additive manufacturing powder deposited inside the manufacturing chamber [0049]; at least one mobile powder receiving surface (20) able to move in a vicinity of a manufacturing zone situated inside the manufacturing chamber [0048]; a powder-spreading device (5) for spreading the additive manufacturing powder on the at least one mobile powder-receiving surface toward the manufacturing zone; and at least one 
Regarding claim 16, Fuwa teaches wherein the screw-type metering device comprises a barrel (50) and at least one powder-conveying screw (51) rotationally driven inside the barrel [0051]. 
Regarding claim 17, Fuwa teaches wherein the screw-type metering device comprises two powder-conveying screws juxtaposed inside the barrel and rotational driven inside the barrel [0102]. 
Regarding claims 18-20, Fuwa teaches the two screws may rotate in the same direction or in the different direction with each other [0102].
Regarding claim 24, Fuwa teaches the manufacturing chamber comprises a horizontal working plane and at least one manufacturing zone situated in the horizon working plane, a powder distribution point situated in a housing held firmly against the horizontal working plane and connected in a fluidtight manner to the manufacturing chamber [0048].
Regarding claims 26-27, Fuwa teaches wherein the at least one mobile powder-receiving surface is in the form of a slide mounted with an ability to effect translational movement in a horizontal direction that is transverse in relation to the manufacturing zone [0048] and the manufacturing chamber comprises a horizontal working plane and at least one 
Regarding claim 28, Fuwa teaches the at least one powder-distribution device is mounted above the housing in which the slide effects the translation movement (figure 5b). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al (US 2011/0109016 A1).
Regarding claim 21-22, Fuwa teaches wherein the at least one powder-distribution device comprises a powder-unpacking device (83) in the form of a blade [0053,0075,0077] by an actuator (82) but does not explicitly teach the movement of the unpacking device is by an actuator inside the buffer reservoir. Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a blade driven in its movement by an actuator inside the buffer reservoir in order to prevent clumping of the buffer reservoir. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al (US 2011/0109016 A1) in view of Zhang et al (US 2021/0107064 A1)
Regarding claim 23, Fuwa does not explicitly teach the at least one powder-distribution device comprises a detector of a level of additive manufacturing powder in the buffer reservoir. However, it is conventionally known in the additive manufacturing art for the buffer reservoir to contain a sensor/detector. Analogous art, Zhang et al, discloses a sensor is included in the powder storage tank for detecting the level of powder in the powder storage tank [0017]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a senor in the buffer reservoir, as taught by Zhang et al, in the powder bed fusion additive manufacturing machine taught by Fuwa in order to detect the level of powder in the buffer reservoir. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa et al (US 2011/0109016 A1) in view of O’Connor (US 5,846,370). 
Fuwa is silent to the additive manufacturing machine comprises two mobile powder-receiving surfaces and two powder-distribution devices, each mobile powder receiving surface receiving additive manufacturing powder distributed by at least one powder-distribution device. Analogous art, O’Connor depicts two mobile powder-receiving surfaces (30) and two powder distribution devices (18 and 20, figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the additive manufacturing machine taught by Fuwa to include mobile powder-receiving surfaces . 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues Fuwa’s one mobile powder receiving surface (20) does not correspond to Applicant’s mobile powder receiving surface/slide (28/36). Examiner disagrees. Paragraph 0048 discloses “the powder layer-forming part 2 comprises ‘slide member 20 which is provided slidably along the upper surface of the base frame 41.’” The slide member 20 is receiving and pushing the powder toward a manufacturing zone. Hence, Applicant’s claim language reads on Fuwa’s device. Furthermore, the claim language, “for spreading the additive manufacturing powder on the at least one mobile powder-receiving surface toward the manufacturing zone” does not limit an apparatus claim.  Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Applicant further argues Fuwa’s invention is different from Applicant’s since Applicant claims allegedly Fuwa’s powder replenishing means (5) is movable with respect to the upper surface of the base frame (41) while Applicant’s device, the powder-distribution device (32) is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           


/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743